No points of decision are involved in this appeal. No exceptions were reserved pending the trial, nor were any special charges requested. This appellant was convicted of the offense of violating the prohibition law of the state by having whisky in his possession. The evidence, which was entirely without conflict, tended to show the guilt of the accused. The corpus delicti was sufficiently proven, and, after conviction, the accused was duly sentenced to perform hard labor for the county.
The proceedings were regular throughout. Let the judgment of conviction from which this appeal was taken stand affirmed.
Affirmed.